Citation Nr: 0825651	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  02-18 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a heart disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1962 to 
June 1964.

The veteran was first denied service connection for 
hypertension and a heart disorder via a February 1986 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The veteran did not 
appeal that decision, which became final.  The veteran then 
filed a petition to reopen the previously denied claim for 
service connection for a heart disorder in June 1992; this 
claim was denied by the Board of Veterans' Appeals (Board) in 
December 1996.  The veteran did not appeal that denial, which 
became final.  In June 2001, the veteran again filed a 
petition to reopen the previously denied claims for service 
connection for hypertension and a heart disorder, which were 
denied by the Muskogee RO in January 2002.  The veteran 
appealed the denial to the Board, which denied the petitions 
to reopen in March 2004.  The veteran also appealed a July 
2002 RO denial of TDIU to the Board and the Board denied the 
claim in its March 2004 decision.  The veteran timely 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).

In August 2006, the Court vacated the Board's decision and 
remanded the case.  The basis for the decision included VA's 
failure to provide proper notice to the veteran under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008)), and VA's implementing regulations, 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  Specifically, the 
remand required that the veteran be provided notice of the 
information and evidence needed to substantiate his petition 
to reopen, including specifically notice of the regulatory 
language of "new and material" evidence.  The case was also 
remanded for notice of the evidence and information necessary 
to substantiate the veteran's claim for a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  

The veteran testified before the undersigned Veterans Law 
Judge at a May 2003 videoconference hearing.  A transcript of 
that hearing has been associated with the veteran's claims 
file.

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the veteran's claims for service 
connection for hypertension and for a heart disorder.  This 
is so because the issue goes to the Board's jurisdiction to 
reach the underlying claims and adjudicate the claims de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Hence, the Board has characterized the claims of 
service connection for hypertension and for a heart disorder 
as claims to reopen.

The Board also notes that following the Board's March 2004 
denial of the veteran's claims, the veteran submitted 
evidence to the RO in July 2004.  Rather than associate the 
newly submitted evidence with the veteran's existing claims, 
which were at that time pending at the Court, the RO treated 
the submission of the evidence as a new petition to reopen 
the veteran's previously denied claims for service 
connection, which it denied in a February 2005 rating 
decision.  The veteran perfected an appeal to the February 
2005 decision, and the RO certified the claims to the Board 
in September 2005.  However, as the current adjudication of 
these claims has been ongoing since their filing in June 
2001, the Board will not entertain a second appeal on the 
claims as contemplated by the RO in its September 2005 
certification of appeal.  Thus, the claims track initiated by 
the RO in July 2004 and culminating in its September 2005 
certification will be disregarded in light of the decision 
issued by the Board today concerning the veteran's petition 
to reopen his previously denied claims of service connection 
for hypertension and a heart disorder.  As these claims have 
been continuously prosecuted since their inception in June 
2001, the Board will adjudicate the claims as they were 
remanded from the Court in August 2006.

Consideration of the veteran's claim for TDIU is deferred 
pending completion of the development sought in the remand 
that follows the decision below.  The Board finds that the 
claim for TDIU is inextricably intertwined with the veteran's 
claims for service connection for hypertension and a heart 
disorder.  Because these issues are being remanded for 
adjudication on their merits, adjudication of the TDIU claim 
must be deferred pending the outcome of the other issues on 
remand.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue).

The Board further notes that the veteran, through his 
attorney, submitted a notice of disagreement in February 2002 
with a January 2002 rating decision that denied the veteran's 
application to reopen claims of service connection for 
hypertension and a heart disorder.  At that time, the veteran 
alleged that there was clear and unmistakable error (CUE) in 
the February 1986 rating decision that originally denied 
service connection.  The veteran, through his attorney, again 
raised the issue of CUE in the February 1986 decision during 
his May 2003 hearing before the undersigned Veterans Law 
Judge.  Despite having been instructed to do so in the 
Board's March 2004 decision, the RO has not yet developed 
this issue or certified it on appeal.  Accordingly, the issue 
of CUE in the February 1986 denial of service connection is 
again referred to the RO for such further development as may 
be necessary.




FINDINGS OF FACT

1.  The RO denied the veteran's claims for service connection 
for hypertension and a heart disorder in a February 1986 
rating decision.  The veteran did not appeal that decision.  

2.  The Board denied the veteran's petition to reopen the 
previously denied claim for service connection for a heart 
disorder in December 1996.  There was no appeal to the Court.  

3.  Additional evidence associated with the claims file since 
the February 1986 denial of service connection for 
hypertension and the December 1996 denial of service 
connection for a heart disorder, by itself or considered with 
previous evidence of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  A February 1986 RO decision that denied the veteran's 
claim for service connection for hypertension is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  A December 1996 Board decision that denied the veteran's 
petition to reopen his previously denied claim for service 
connection for a heart disorder is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2007).

3.  Since the prior final denials, new and material evidence 
has been received; hence, the requirements to reopen claims 
of service connection for hypertension and for a heart 
disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for service connection for hypertension 
and a heart disorder were previously considered and denied in 
a February 1986 RO decision.  As the veteran did not appeal 
that decision, it is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  A petition to reopen the previously denied claim 
for service connection for a heart disorder was denied by the 
Board in December 1996.  As the veteran did not appeal that 
decision, it too is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The 
veteran sought to reopen these claims in June 2001.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a), 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
(The definition of "new and material" evidence was changed 
in 2001; however, that revision applies only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) 
(2007)).  Given the date of claim culminating in the instant 
appeal, June 19, 2001, the Board will apply the version of 38 
C.F.R. § 3.156(a) in effect prior to August 29, 2001; that 
version appears in the 2001 edition of Title 38 of the Code 
of Federal Regulations.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last and only final denial pertinent to 
the veteran's hypertension claim was the February 1986 RO 
decision.  The last denial pertinent to his heart disorder 
claim was the December 1996 Board denial.  For purposes of 
the new and material analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).

Furthermore, even if the RO has reopened a claim, the Board 
must determine whether new and material evidence has been 
presented before it can reopen a claim to re-adjudicate the 
issue on the merits.  The issue of reopening a claim goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  In other words, the Board is 
required to first consider whether new and material evidence 
is presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Here, the RO concluded that the veteran had not submitted new 
and material evidence and declined to reopen his claims.

The veteran filed his original application for service 
connection for hypertension and a heart disorder in October 
1985.  The RO denied the veteran's claims for service 
connection for hypertension and a heart disorder in a 
February 1986 rating decision, based on its review of the 
evidence of record at the time, including the veteran's 
service treatment records and a VA examination conducted in 
January 1986.  In that decision, the RO concluded that 
although the veteran had undergone heart surgery while in 
service to correct a coarctation of the aorta, such a 
disability had existed prior to service and was corrected, 
not aggravated, by the in-service surgery.  The RO further 
concluded that the veteran's hypertension had existed prior 
to service.  The veteran failed to perfect an appeal to this 
decision, which became final.

In its December 1996 denial of the veteran's petition to 
reopen the previously denied claim of service connection for 
a heart disorder, the Board noted that the veteran had 
received ongoing cardiac treatment at a VA medical center, 
including multiple heart catheterizations and aortic valve 
replacement surgery in September 1992.  Concluding that both 
the in-service surgery and the September 1992 aortic valve 
replacement were corrective surgeries to address congenital 
defects, the Board found that no new and material evidence 
had been submitted since the RO's February 1986 rating 
decision and denied the veteran's petition to reopen.  The 
veteran did not appeal this decision to the Court, which 
decision therefore became final.  

A review of the evidence added to the record since the RO's 
February 1986 denial of the veteran's claim for service 
connection for hypertension and the Board's December 1996 
denial of the veteran's petition to reopen his claim for 
service connection for a heart disorder reveals that the 
veteran has received cardiac care at the Oklahoma City VA 
Medical Center (VAMC) on an ongoing basis, undergoing 
multiple heart catheterizations and receiving pharmacological 
treatment for his hypertension.  The veteran has also 
supplied documentation of his treatment at private hospitals 
for eye and spine disorders.  The Board also notes that the 
veteran has submitted evidence of a December 1999 award of 
benefits from the Social Security Administration (SSA), which 
found that the veteran was disabled based on diagnoses of 
cardiomyopathy; status-post aorta repair and aortic valve 
replacement; coronary artery disease; and chronic obstructive 
pulmonary disease.  

In addition, the veteran has submitted two statements from a 
private physician addressing the relationship between his in-
service heart surgery and his current disabilities.  The 
first letter, dated in May 2004, indicated that the author 
had reviewed the veteran's medical history as contained in 
his VAMC treatment records.  Based on this review, the 
physician opined that the strenuous activity of basic 
training exacerbated the veteran's then-existing heart 
condition beyond its normal progression, requiring surgery 
years earlier than would otherwise have been necessary.  In a 
July 2006 follow-up letter, the physician indicated that he 
had reviewed the veteran's entire medical history and claims 
file.  Based on that review, the physician opined that the 
veteran's "current diagnosis does include hypertension and 
heart disease and that these were aggravated by his military 
service."

The Board finds that the new evidence, in the form of the May 
2004 and July 2006 physician letters, is significant because 
it provides a medical opinion on the issue of whether the 
veteran's in-service heart surgery was related to his 
subsequent hypertension and heart problems.  Further, the 
evidence addresses the issue of the existence prior to 
service of a heart disability, specifically opining that the 
pre-existing disorder was aggravated by the veteran's 
military service beyond its normal progression.  Given that 
the RO denied service connection in its February 1986 
decision on the basis that aggravation of the veteran's heart 
disorder beyond the natural progression of the disease was 
not shown, the Board finds that the information concerning an 
etiological link between what happened in service and the 
veteran's current hypertension and heart disorder constitutes 
new and material evidence relating to the veteran's claims of 
service connection for hypertension and a heart disorder.  It 
is new because the evidence was not previously before VA 
decision makers.  It is also material because it offers a 
medical opinion as to an etiological link between the 
veteran's pre-existing heart condition, his experiences in 
service, and his current disabilities.  Thus, the evidence 
relates to an unestablished fact necessary to substantiate 
the claims, and the Board finds that it is so significant 
that it must be considered in order to fairly decide the 
merits of the claims.  

As new and material evidence-in the form of the May 2004 and 
July 2006 statements by a private physician-has been 
submitted, the Board finds that the criteria for reopening 
the claims for service connection for hypertension and a 
heart disorder have been met.




ORDER

New and material evidence to reopen the claims of service 
connection for hypertension and a heart disorder has been 
received; to this limited extent, the appeal is granted.


REMAND

In light of the Board's conclusion that the claims for 
service connection are reopened, the claims must be 
considered on a de novo basis.  The Board finds that 
additional evidentiary development is necessary before a 
decision can be reached on the underlying merits of the 
veteran's claims for service connection for hypertension and 
a heart disorder.

At the outset, the Board notes that the VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Board notes that the veteran has indicated that he has 
been awarded SSA disability benefits and has supplied a 
favorable determination dated in December 1999.  No other 
records pertaining to the grant of benefits are present in 
the claims file, however.  As records associated with the 
veteran's SSA award could be relevant to the claims on 
appeal, any available medical or other records associated 
with the veteran's SSA disability benefits award should be 
obtained and associated with the veteran's claims file.  The 
Board notes that once VA is put on notice that the veteran is 
in receipt of SSA benefits, VA has a duty to obtain the 
records associated with that decision.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Relevant evidence of record consists of the veteran's service 
treatment records and various post-service records 
documenting the veteran's ongoing treatment at both private 
and VA facilities.  Review of the veteran's service treatment 
records reveals that, on a December 1961 pre-induction 
examination, his heart was noted to be normal, and his blood 
pressure was recorded as 140/80.  He responded "No" to the 
questions whether he had palpitation or pounding heart or 
high or low blood pressure.  Report of the veteran's June 
1962 induction examination indicates that the veteran was 
found to have a "functional heart murmur by cardiac 
consultation."  However, his heart was noted to be normal, 
and his blood pressure was again found to be 140/80.  The 
veteran's Report of Medical History indicates that the 
veteran "had hypertension on previous visit," although the 
veteran again responded "No" when asked if he had high or 
low blood pressure or palpitation or pounding heart.  (The 
report appears to have been altered at some point, with a 
check added into the "Yes" column for the question of high 
or low blood pressure; it is unclear whether this change was 
made at the time of the evaluation or at a later date.)  

The veteran's service treatment records reflect that in June 
1963, he was seen on an internal medicine consultation, 
report of which notes a reported history of heart murmur 
noted in the ninth grade.  The impression was a coarctation 
of the aorta, and the veteran was hospitalized for further 
treatment.  Documentation of the veteran's treatment reflects 
his report that in November 1961, he was referred to a heart 
specialist, who determined that he had a functional heart 
murmur.  Treatment records further indicate that the veteran 
said he was first told that he had an elevated blood pressure 
at the age of 15.  He reported having been quite active all 
of his life, however, and having played sports in school 
without any difficulty.  The diagnosis was coarctation of the 
aorta, adult type, which existed prior to entry into service.  
Subsequent evaluation disclosed findings consistent with 
coarctation of the aorta, for which the veteran underwent 
surgery in July 1963.  The final diagnosis was coarctation of 
the aorta, treated and improved.  The summary also noted that 
the condition existed prior to service.

Records from the veteran's ongoing treatment at both the 
Oklahoma City VAMC and at private facilities reflect that the 
veteran carries both a history and current diagnosis of 
hypertension and heart disease.  The voluminous medical 
records from the Oklahoma City VAMC document well the 
veteran's extensive cardiovascular evaluations and treatment 
beginning in 1987, including documentation that the veteran 
has undergone multiple heart catheterizations and is 
currently on medication to treat his hypertension.  The VAMC 
records also reflect that the veteran underwent aortic valve 
replacement surgery in September 1992, although the Board 
notes that the VAMC records associated with the evaluation 
and eventual surgery for replacement of the aortic valve do 
not provide any indication of the problem being related to or 
aggravated by service.  

The veteran has also submitted letters from a private 
physician, dated in May 2004 and July 2006,  indicating that 
his current hypertension and heart disorder were aggravated 
by the rigors of active duty.  In the May 2004 letter, the 
veteran's private physician specifically stated that, in his 
opinion, "the unusually strenuous exercise during boot camp 
aggravated an asymptomatic condition beyond what the normal 
progression of the disease would have been."  This opinion 
was confirmed in the physician's July 2006 letter, although 
there is no evidence in either correspondence that the 
physician has ever examined or treated the veteran.  During 
testimony at his May 2003 hearing before the undersigned 
Veterans Law Judge, the veteran stated that he had in fact 
been informed during high school of a heart murmur but 
claimed that he had not been diagnosed with hypertension 
prior to his service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Every veteran who served in the active military, naval, or 
air service after December 31, 1946, shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut 
the presumption of sound condition for conditions not noted 
at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23,027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153 (West 2002).  

Here, although treatment records both in service and 
following his separation from service note the veteran's 
reported history of a heart murmur or hypertension since the 
age of 15, the Board notes that the only direct evidence of 
such a medical history is the veteran's own statements.  The 
Board further notes that, although the veteran has reported 
on multiple occasions having been rejected for military 
service in 1961 due to his history of heart problems, no 
evidence of any such rejection is present in the claims file.  
The only such evidence is the November 1961 examination, 
following which the veteran appears not to have been inducted 
into service until June 1962, at which time an examination 
and report of medical history was conducted pursuant to 
induction into service.  In this case, the question must be 
answered as to whether the veteran's hypertension or heart 
disorder existed prior to service.  Notwithstanding the 
reports of multiple physicians that the veteran had 
hypertension and a heart disorder that predated his entry 
into service, the Board finds that these medical histories 
appear to be based on the veteran's own report, and not 
clearly on any medical evidence establishing that he did in 
fact suffer from hypertension prior to entering active duty.  

As noted above, the presumption of soundness may be rebutted 
by clear and unmistakable evidence that hypertension or a 
heart disorder existed prior to service and was not 
aggravated by such service.  The Court has described the 
clear and unmistakable standard as an onerous one consisting 
of evidence that is undebatable.  See Cotant v. Principi, 
17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 
254, 258 (1999).  Here, as noted above, the competent medical 
evidence has identified that the veteran carries a current 
diagnosis of hypertension and a heart disorder.  The evidence 
also clearly documents that the veteran was treated for 
hypertension and a heart disorder in service, including his 
July 1963 heart surgery to correct a coarctation of the 
aorta.  Relevant medical evidence suggests that the veteran's 
hypertension predated his entry into service, but these 
reports appear to be based on the veteran's own reported 
history of having been told he had hypertension and a heart 
disability when he was 15 years old.  The Board is unable to 
determine, however, if any competent medical evidence 
independently confirms this pre-service diagnosis.  The Board 
thus concludes that further examination is required to 
determine whether the veteran had a heart condition or 
hypertension that clearly and unmistakably pre-existed 
service.

The Board acknowledges that in the RO's February 1986 denial 
of the veteran's claims for service connection for 
hypertension and a heart disorder, as well as in the Board's 
December 1996 denial of the veteran's petition to reopen his 
claim for service connection for a heart disorder, the 
veteran's disabilities were found to have existed prior to 
his entry into service.  However, the Board notes first that 
the January 1986 VA examination-the only such examination 
afforded the veteran to date-did not consider whether there 
is clear and unmistakable evidence that the veteran's 
hypertension or heart disorder pre-existed service and, if 
so, whether there was clear and unmistakable evidence that 
the disabilities were not aggravated beyond their normal 
progression by the veteran's active duty.  The Board further 
notes that the January 1986 examination is now more than 20 
years old and may not accurately reflect the veteran's 
current condition.  Thus, the Board finds that the veteran is 
entitled to a determination regarding the medical probability 
that his current hypertension and heart disorder are related 
to service, including whether the disabilities clearly and 
unmistakably pre-dated the veteran's entry to service, and if 
so whether the disabilities were worsened by service beyond 
their normal progression.

In light of the veteran's contentions and the assessments 
discussed above, the Board finds it necessary to secure 
another examination to ascertain whether the veteran in fact 
has hypertension or a heart disorder that is a result of, or 
was aggravated by, the veteran's service.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2007); Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991) (where the record does not 
adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted).  The Board 
will therefore remand to afford the veteran a new VA 
examination in order to obtain a current diagnosis based on 
both examination and a thorough review of his claims file.  
Specifically, the examiner should first address whether there 
is clear and unmistakable evidence that the veteran's 
hypertension or heart disorder existed prior to service.  If 
such evidence is found, the examiner should then address 
whether there is clear and unmistakable evidence that the 
hypertension or heart disorder was not aggravated by the 
veteran's service beyond the normal progression of the 
disease.  If the veteran's hypertension or heart disorder is 
not found to have clearly and unmistakably pre-existed 
service, the examiner should also address whether the 
veteran's current disabilities are at least as likely as not 
related to his time in service.  A full rationale should be 
provided for all findings.

Concerning the veteran's claim for a TDIU, because a grant of 
service connection for either hypertension or a heart 
disorder could affect the veteran's claim for a TDIU, the 
Board finds that the claims for service connection for 
hypertension and a heart disorder are inextricably 
intertwined with the claim on appeal for a TDIU.  See Parker 
v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  As resolution of the claims for 
service connection could well impact the claim on appeal for 
a TDIU, the issues should be considered together.  Further, 
the Board notes the Court's finding that the veteran was not 
properly provided with VCAA notice as to the information and 
evidence needed to substantiate his claim for a TDIU.  
Therefore, on remand, the veteran should be provided such 
notice and provided opportunity to respond.

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2007).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient information 
and, if necessary, authorization to enable 
VA to obtain any additional pertinent 
evidence not currently of record.  The 
veteran should also be invited to submit 
any pertinent evidence in his possession, 
and the originating agency should explain 
the type of evidence that is his ultimate 
responsibility to submit.  The letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).  Such notice should 
specifically identify the type of evidence 
(e.g., evidence of any attempts to obtain 
gainful employment) necessary to 
substantiate the veteran's claim for a 
TDIU.

2. Any medical or other records relied 
upon by SSA in granting the veteran 
disability benefits should be sought.  The 
procedures set forth in 38 C.F.R. § 
3.159(c) (2007) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received should be associated with the 
claims file.

3.  The veteran should be scheduled to 
undergo a VA medical examination, 
conducted by a cardiologist or other 
qualified physician.  All appropriate 
testing should be conducted and all 
clinical findings should be reported in 
detail.  The claims file should be 
reviewed, and a detailed history should be 
obtained from the veteran.  The examiner 
should opine as to whether there is clear 
and unmistakable evidence that the 
veteran's hypertension and heart disorder 
existed prior to service.  If such 
evidence is found, whether based on the 
available record or on medical principles 
regarding the etiology of such 
disabilities in cases such as the 
veteran's, the examiner should then 
address whether there is clear and 
unmistakable evidence that the 
hypertension and heart disorder did not 
undergo a worsening beyond the normal 
progression of the disease during military 
service.  If the veteran's hypertension or 
heart disorder is not found to have pre-
existed service, the examiner should also 
address whether the veteran's current 
disabilities are at least as likely as not 
related to his time in service.  The bases 
for each opinion provided must be 
explained in detail with the complete 
rationale for the opinions expressed.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claims on appeal should be adjudicated in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


